DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claim 4 and 9, and 17-21 has been cancelled. Claim 22-27 have been added as new claim. Therefore, Claims 1-3, 5-8, 10-16, and 22-27 are pending in this application. 

Response to Amendment/Arguments
Applicant’s argument/remarks, on pages 23-24, with respect to rejections to the claims under 35 USC § 112(a) have been fully considered and they are persuasive. Therefore, rejections to the claims have been withdrawn based on the amendments. 
Applicant’s argument/remarks, on pages 24-33, with respect to rejections to the claims under 35 USC § 103(a) have been fully considered and they are persuasive. Therefore, rejections to the claims have been withdrawn based on the amendments. 
In response to the arguments, at least arguments/remarks 1 and 4 were found persuasive. For instance, the arguments/remarks 1 are persuasive, because the combination of references does not teach the combination of limitation including the limitations “storing the first value in a current protocol record containing a set of values captured during a current instance of the protocol" and "at a remote computer system, in response to identifying a first deviation between the set of values of the current protocol record and a previous set of values of previous instances of the protocol, replaying a first segment of the current protocol record for the current instance of the protocol that spans the second step containing the first deviation".  
Furthermore, the arguments/remarks 4 are persuasive, because the combination of references does not teach the combination of limitation including the limitations because the combination of references does not teach the combination of limitation including the limitations “calculating a first position of the mobile device within the particular space at a first resolution in response to proximity of the mobile device to a low risk zone defined in a space model of the particular space and associated with a first step in the protocol, and based on positions of the first set of optical features relative to a constellation of reference features represented in the space model of the particular space” and serving a prompt to cease motion for a period of time in response to proximity of the mobile device to a high-risk zone defined in the space model and associated with a second step in the protocol; detecting a second set of optical features in the field of view of the optical sensor during the period of time; calculating a second position of the mobile device in proximity to the high-risk zone within the particular space at a second resolution greater than the first resolution based on positions of the second set of optical features relative to the constellation of reference features represented in the space model of the particular space"
	
Allowable Subject matter/Reasons for allowance
Claims 1-3, 5-8, 10-16, and 22-27 are considered as allowable subject matter. 
The reasons for allowance of Claim 1 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination of limitations as a whole in combination with the other claimed elements; including the limitations of a method for assisting execution of manual protocols at production equipment comprising:
	“…  o calculating a first position of the mobile device within the particular space at a first resolution in response to proximity of the mobile device to a low-risk zone defined in a first space model of the particular space and associated with a first step in the first protocol, and based on positions of the first set of optical features relative to a constellation of reference features represented in the first space model of the particular space; 
            o in response to the first position of the mobile device falling within a first threshold distance of a first reference location proximal the first equipment unit associated with the first step of the first protocol, serving a first guidance for the first step to the user, the first guidance comprising a prompt to capture data at a second reference location proximal the first equipment unit following execution of a preceding control action at the first reference location proximal the first equipment unit; and
           - at the mobile device at a second time following the first time: 
                        o serving a prompt to cease motion for a period of time in response to proximity of the mobile device to a high-risk zone defined in the first space model and associated with a second step in the first protocol; 
            o detecting a second set of optical features in a second image captured by the optical sensor and depicting a field of view of the optical sensor during the period of time; 
                        o calculating a second position of the mobile device in proximity to the high-risk zone within the particular space at a second resolution greater than the first resolution based on positions of the second set of optical features relative to the constellation of reference features represented in the first space model of the particular space; and 
                        o in response to the second position of the mobile device falling within a second threshold distance of the second reference location proximal the first equipment unit associated with the second step of the first protocol:
            - isolating a region in the second image corresponding to a particular display of the first equipment unit; 
            - tracking a position of the mobile device relative the particular display of the first equipment unit;
            - rendering a second guidance for a second step in the first protocol, visually aligned with the particular display on the first equipment unit, on a display coupled to the mobile device;
            - extracting a first value from the region in the second image corresponding to a particular value presented on the particular display; and 
            - storing the first value in a current protocol record containing a set of values captured during a current instance of the protocol”.  	
The reasons for allowance of Claim 22 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination of limitations as a whole in combination with the other claimed elements; including the limitations of a method for assisting execution of manual protocols at production equipment comprising:
“…  o calculating a first position of the mobile device within the particular space at a first resolution in response to proximity of the mobile device to a low-risk zone defined in a first space model of the particular space and associated with a first step in the first protocol, and based on positions of the first set of optical features relative to a constellation of reference features represented in the first space model of the particular space; 
            o in response to the first position of the mobile device falling within a first threshold distance of a first reference location proximal the first equipment unit associated with the first step of the first protocol, serving a first guidance for the first step to the user, the first guidance comprising a prompt to capture data at a second reference location proximal the first equipment unit following execution of a preceding control action at the first reference location proximal the first equipment unit; and
           - at the mobile device at a second time following the first time: 
                        o serving a prompt to cease motion for a period of time in response to proximity of the mobile device to a high-risk zone defined in the first space model and associated with a second step in the first protocol; 
            o detecting a second set of optical features in a second image captured by the optical sensor and depicting a field of view of the optical sensor during the period of time; 
                        o calculating a second position of the mobile device in proximity to the high-risk zone within the particular space at a second resolution greater than the first resolution based on positions of the second set of optical features relative to the constellation of reference features represented in the first space model of the particular space; and 
                        o in response to the second position of the mobile device falling within a second threshold distance of the second reference location proximal the first equipment unit associated with the second step of the first protocol:
            - isolating a region in the second image corresponding to a particular display of the first equipment unit; 
            - tracking a position of the mobile device relative the particular display of the first equipment unit;
            - rendering a second guidance for a second step in the first protocol, visually aligned with the particular display on the first equipment unit, on a display coupled to the mobile device;
            - extracting a first value from the region in the second image corresponding to a particular value presented on the particular display; and 
            - storing the first value in a current protocol record containing a set of values captured during a current instance of the protocol”.  
The reasons for allowance of Claim 27 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination of limitations as a whole in combination with the other claimed elements; including the limitations of a method for assisting execution of manual protocols at production equipment comprising:
	“…o calculating a first position of the mobile device at a first resolution in response to proximity of the mobile device to a low-risk zone defined in a space model of the particular space relative to the equipment unit based on positions of the second set of wireless signals and the constellation of wireless features represented in the space model; 
- at the mobile device during a second time following the first time: 
            o serving a prompt to cease motion for a period of time in response to proximity of the mobile device to a high-risk zone defined in the space model and associated with a step in the protocol; 
            o detecting a set of optical features in a first image captured by the optical sensor and depicting a field of view of the optical sensor during the period of time; 
            o calculating a second position of the mobile device in proximity to the high-risk zone within the particular space at a second resolution greater than the first resolution based on positions of the set of optical features relative to the constellation of reference features represented in the space model of the particular space; and 
o in response to the second position of the mobile device falling within a second threshold distance of a second reference location proximal a particular display of the equipment unit associated with the step of the protocol: 
                        - isolating a region in the first image corresponding to the particular display of the equipment unit; 
                        - extracting a first value from the region in the second image corresponding to a particular value presented on the particular display; and - storing the first value in a current protocol record containing a set of values captured during a current instance of the protocol; and 
- at a remote computer system:
            o accessing a reference protocol record for the protocol;
            o detecting a deviation between the set of values in the current protocol record and a reference set of values in the reference protocol record; 
            o in response to the deviation exceeding a deviation threshold, queuing a segment of the protocol record containing the deviation for remote verification; and 
            o replaying the segment of the current protocol record that spans the step containing the first deviation”.
	As dependent claims 2-3, 5-8, 10-16, and 23-26 depend from
an allowable base claim; they are at least allowable for the same reasons as noted
previously.
 	 The prior art of record Santarone et al (US 20180239840), Reiley et al (US 20180357907), Jun (KR 2017-0057854 A as supported by the machine translation provided), and Wang (US 8341741), Meganathan et al (US 20150296188), Gao (EP 3174319), Chang et al (US 20160034017), Schmirler et al (US 20180130260), Barros et al (US 20020147717), Yamada et al (US 20130247117) were the closest prior art of record found and they neither anticipates nor renders obvious the above-recited combinations for at least the reasons specified and as shown in Applicant's Arguments filed 07/08/2022.

Conclusion 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).

/O. L./
Examiner, Art Unit 2117

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117